 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDmet.The latter phrase is not one taken from the standards and I alsohave some doubts that the statement is true.Nevertheless, my col-leagues areunquestionably the authority on the meaning of standardswhich they framed over my dissent, and unless some compelling rea-son to the contrary appears, I am not disposed to dispute their inter-pretation of the meaning of phrases like "directly utilized" in the stand-ards.If, ashas been said, crushed stone furnished for the railroadroadbeds is not "directly utilized" in the operations of a railroad, theholding here is consistent with that.Under the circumstances I ac-quiesce in the decision.COMFORT SLIPPER CORPORATIONiandUNITEDSHOEWORKERS OFAMERICA,CIO,PETITIONER.CaseNo.1-RC-3775.January 12,1955Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Francis Paone, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.'Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent a unit of all production em-ployees of the Employer, excluding maintenance, shipping, receiving,and office clerical employees, guards, and supervisors.The Employerwould include the maintenance, shipping, and receiving employees, aswell as the seasonal employees as to whom the Petitioner took no po-sition, but otherwise agrees with the Petitioner's request.The Employer manufactures shoes at Fitchburg, Massachusetts.Itsmanufacturing operations are all located in a plant located onRiver Street, and in addition, it has a warehouse located on NocketStreet, about one-half mile from the plant, where raw materials andfinished shoes are stored.All production employees are located atthe River Street plant.1The name of the Employer appears as amended at the hearing.2 After the close of the hearing,the Employer filed a "Motion to Incorporate Affidavitin Record"In view of our findings herein we find it unnecessary to pass upon thismotion.111 NLRB No. 29. COMFORT SLIPPER CORPORATION189Considered as maintenance employees are 2 handymen and 2 sweep-ers.The handymen perform miscellaneous unskilled maintenancetasks 3 at the plant and at the warehouse.They take orders fromthe various production foremen in whose departments work arisesand are under the general supervision of the plant superintendent.One of the sweepers works in the cutting room; the other in the stitch-ing room.Their duties appear to be confined to sweeping in thesedepartments.There are 5 shippers at the warehouse and 1 part-time shipper atthe plant.They are supervised by the shipping department super-visor, located at the warehouse, and an assistant located at the plant.There are two receiving department employees, both of whom ap-parently work at the plant under the supervision of a receiving de-partment supervisor.The shipping and receiving department em-ployees interchange with one another and move between the ware-house and the plant, as needed. In addition during peak productionperiods, when it becomes necessary to train new production employ-ees, employees from these two departments are transferred into pro-duction jobs.All the employees in the plant receive the same va-cation benefits and are covered by a group life insurance policy.The Petitioner contends that the maintenance, shipping, and re-ceiving employees should be excluded from the unit because (1) ithas bargained only for production employees in other Massachusettsplants it represents and (2) such employees fall outside its jurisdic-tion.However, as to the first contention, we note that in other casesinvolving the Petitioner and shoe manufacturers 4 the Board has di-rected elections among units of production and maintenance employ-ees.Furthermore, the fact that a union limits its jurisdiction to cer-tain classifications in no way restricts the Board in its determinationof the appropriateness of a bargaining unit.5Accordingly, as thePetitioner has advanced no cogent reason in support of its proposedlimited unit, which would disregard the community of interest be-tween the production employees and those in the disputed categories,as no other union seeks to represent the disputed categories, and as itappears that there is no bargaining history for any of these employees,we find that a unit limited to production employees is inappropriateand that the appropriate unit includes those in the disputed cate-gories as well as the production employees e3 All but minor repairs on the Employer's production equipment are performed by out-side repairmen4International Shoe Company,93 NLRB 331;Spack Shoe Company,85 NLRB 701,International Shoe Company,83 NLRB 386;Bell-Moe, Inc,81 NLRB6 ; Prosper Shevenellc&Son, Inc.,81 NLRB 1303;Dover Shoe MfqCo, 80 NLRB 139 In all but theSpackcase,maintenance employees were included with the agreement of the petitioner and, in allbut theInternational Shoecases, the plants involved were located in New England.s Florence Manufacturing Company, Inc,92 NLRB 185.9 Florence Manufacturing Company,Inc., supra;Spack Shoe Company, supra.See alsoStandard Coil Company,98 NLRB 1296. 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer employs a number of seasonal employees duringits seasonal peaks each year.They are recruited from the area aroundthe plant and about 60 percent of them return from year to year.They are employed in the same classifications as permanent employeesand receive similar rates of pay and benefits of employment.Underthese circumstances, we agree with the Employer that the seasonal em-ployees should be included in the unit.'The following employees of the Employer at its Fitchburg plantand warehouse constitute a unit appropriate for purposes of collectivebargaining within the meaning of Section 9 (b) of the Act :All production and maintenance employees, including handymen,sweepers, shipping, and receiving employees and seasonal employees,but excluding office clerical employees, guards, and supervisors with-in the meaning of the Act.As noted above, the unit found appropriate is broader than thatsought by the Petitioner.Although the Petitioner did not indicateits desire to represent such a unit, it did not unequivocally state thatit did not desire to represent such a unit.' In these circumstances, in-cluding the fact that the Petitioner has an adequate showing of inter-est in the larger unit, we will direct that an election be held in thatunit.If, however, the Petitioner does not desire to participate in anelection in such a unit, we shall permit it to withdraw its petitionupon notice to the Regional Director, within 5 days from issuance ofthis Direction and shall thereupon vacate the Direction of Election.5.The Employer contends that the election should be postponeduntil its seasonal peak, which will be reached during February orMarch.The record indicates that the minimum complement of em-ployees is around 260, reached during September. In November orDecember the Employer begins to increase its work force and expectsto reach a peak of around 460 employees in February or March. How-ever, as it appears that the permanent employees comprise over 50percent of the Employer's payroll and constitute a substantial and4 Smith Rice Mill, Inc.,102 NLRB 1252.8Although the Petitioner'sregional director testified that the Petitioner in the pasthas not represented or admitted to membership employees similar to those it sought toexclude from the appropriate unit because it had no facilities for representing them andcould not represent them properly,he denied that the Petitioner was so organized that itcould not represent them at all.We do not believe that his testimony,taken as a whole,is sufficient to support a finding that the Petitioner in the future will not properly repre-sent all the employees in the unit found appropriate herein, if it is certified as the repre-sentative for that unit.Furthermore,a union is not disqualified from representing em-ployees because it has no previous experience in representing similar employes, nor becausesuch employees are ineligible for membership in it.Wayside Press,104 NLRB 1028;Jacksonville Linen Service,89 NLRB 1354.It is clear,however,that our unit finding relieves the Employer of all responsibility todeal with the Petitioner,if certified,on the basis of any unit other than that found appro-priate herein.A.nheuser-Busch, Inc.,102 NLRB 800, at 812,813.Moreover,the Peti-tioner must,if certified,accord equal representation to all employees in the appropriateunit.SeeHughesToolCompany,104NLRB 318. GARNER AVIATION SERVICE CORPORATION191representative group, we will not postpone the election.'According-ly,we shall direct an immediate election among those permanent andseasonalemployees currently employed.[Text of Direction of Election omitted from publication.]0 The BordenCompany,89NLRB 227;ArkportDairies,Inc.,86 NLRB 319.GARNER AVIATION SERVICE CORPORATION AND LYNCHBURG AIR TRANS-PORT AND SALES CORPORATION,D/B/AGARNER AVIATION SERVICECORPORATION'andINTERNATIONAL ASSOCIATION OF MACHINISTS,AFL, PETITIONER.Case No. 10-RC-2899.January13, 1955Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Allen Sinsheimer, Jr.,hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Upon the entire record in thiscase,the Board finds :21.The Employer is engaged in commerce within the meaning ofthe Act.Under a cost-plus-fixed-fee contract with the Department of theAir Force, the Employer furnishes flight training to Air Force cadetsat the Bartow Air ForceBase.In connection with this activity, theEmployer operates the field and other facilities and maintains the air-craft.The Employer moves to dismiss the petition for want of juris-diction on the grounds that: (a) It is not an "employer" of the em-ployees involved, as these terms are defined in the Act, but is merelya contract agent of the Government, which is really the substantialemployer, and for whichit isperforming a governmental function;and (b) it is not engaged in "commerce" within the meaning of theAct.The facts pertaining to the relationship between the Employer andthe Department of the Air Force are the same as those considered inan earliercase involving the Petitioner and Employer herein, wherethe Board found, contrary to the Employer's contention, that it wasan Employer within the meaning of Section 2 (2) of the Act.'More-over, as the Employer providesservicesdirectly related to nationaldefense pursuant to a Government contract in an amount exceedingIThe petition was amended at the hearing to show the correct name of the Employeras indicated above.2 The Employer's request for oral argument is denied because the record and the briefs,in our opinion,adequately present the issues and positions of the partiesS Garner Aviation Service Corporation,101 NLRB 517;accord,Hawthorne School ofAeronautics,98 NLRB 1098;Anderson Air Activities,104 NLRB 306.111 NLRB No. 28.